Citation Nr: 0102816	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 2, 1990, for a 
grant of nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran, who had active military service from March 1941 
to November 1945, died on January [redacted] 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office Center (RO).  


REMAND

The evidence shows that the veteran died on January [redacted] 1949.  
The appellant, widow of the veteran, filed her original 
application for VA death benefits in March 1949.  

In July 1949 the RO denied entitlement to spousal death 
benefits, having determined that the appellant was not the 
unremarried widow of the veteran for purposes of entitlement 
to death benefits.  The appellant appealed.  

In February 1950 the Board affirmed the RO's decision.  The 
Board determined that the appellant could not be considered 
the veteran's unremarried widow for VA death benefits because 
she had been at fault in failing to continuously cohabit with 
the veteran from the time of their marriage until the time of 
his death.  

On February 27, 1950, the RO received a statement from the 
appellant pertaining to the denial.  She indicated that she 
was not at fault for the separation, alleging that their 
separation was the veteran's fault.  Dated in April 1950 but 
received in July 1950 was a statement in support of her claim 
from the Office of the District Attorney, County of Los 
Angeles.  Also received by the RO in July 1950 were 
statements from the appellant and a friend.  

By letter dated July 31, 1950, the RO acknowledged receipt of 
the letter from the Los Angeles County District Attorney's 
office, and stated that it was assumed the letter had been 
sent in connection with the appellant's claim for death 
pension as the veteran's surviving widow.  The RO determined 
that the letter did not present any new and material facts 
that would warrant a change in the disallowance of her claim 
for death pension as the widow of the veteran.  

The appellant submitted a statement in September 1950, in 
which she expressed her entitlement to a widow's pension and 
her unwillingness to give up on this matter.  Later that 
month the RO notified her that it had received her letter and 
cited the prior denial and the Board's decision that upheld 
the denial.  The RO notified the appellant that before her 
case could be further considered she would need to submit new 
and material evidence which would warrant a change in "this 
decision."   

In November 1950, the appellant submitted a statement in 
which she expressed her belief that she was entitled to a 
widow's pension and stated that her child with another man 
was not the cause for her and the veteran's separation.  She 
also stated that the veteran's behavior was the cause of 
their separation and she should be entitled to death pension 
benefits as the veteran's widow.  The RO did not respond.  

The RO received two statements from the appellant in November 
1951, in which she alleged entitlement to a widow's pension.  

By letter dated December 14, 1951, the RO acknowledged 
receipt of her letter and several documents in connection 
with a lawsuit involving the veteran's commercial insurance.  
The RO determined that this evidence was not new and 
material.  

In January 1952 the appellant submitted her own statement and 
statements from several other individuals in support of her 
claim for widow's death benefits.  By a letter of January 7, 
1952, the RO acknowledged receipt of her letter and the other 
statements.  The RO advised that "This evidence has been 
considered under all applicable laws, and it has been 
determined that the evidence is not new and material.  The 
previous disallowance of your claim, therefore, is confirmed 
and continued."  

In June 1953 VA received a letter written to the President by 
the appellant in regard to her claim for VA death pension.  
Statements from other individuals, including her minister and 
a physician, in support of her claim were received by the RO 
in July 1953.  On July 15, 1953, the RO acknowledged receipt 
of those documents and advised the appellant that that 
evidence had been considered under all applicable laws and 
regulations and found not to be new and material.  Thus, it 
could not "serve as a basis for a new claim."   The RO 
determined that this evidence was not new and material.  

In an April 1999 decision, the Board determined that the 
appellant should be recognized as the veteran's surviving 
spouse and widow for VA purposes.  See Board decision of 
April 1999.   

Of record is a September 1999 Statement of the Case, which 
indicates that the appellant had been awarded death pension 
and notified of the award on July 15, 1999.  It shows also 
notes that she filed a notice of disagreement on July 20, 
1999 and that she was furnished a notice of a partial grant 
of benefits on July 29, 1999.  Neither notice appears to be 
in the claims folder.  However there is a Compensation 

and Pension Award, VA Form 21-8947, showing that the 
effective date of nonservice-connected death pension benefits 
was July 2, 1990 and that payment began on August 1, 1990. 

In view of the chronology of events presented above, it 
appears that the appellant attempted to claim death pension 
benefits on multiple occasions after the Board's 1950 
decision.  On some of those occasions she submitted evidence 
in addition to her own statements and the RO specifically 
advised her that additional evidence had been considered 
under the laws and regulations and was not new and material. 
However, it does not appear that on those occasions she was 
advised of any appellate rights or of he time within which to 
appeal.  Thus, there is a question of whether she has had a 
claim pending for many years.  Since at times she responded 
within a year of being notified that her claim remained 
denied, there also is a question of whether any such 
correspondence during those years should have been accepted 
as an application for review on appeal.  These matters should 
be addressed by the RO in consideration of the earlier 
effective date claim since the appellant has alleged that she 
has been claiming death pension since the 1950s.  

It is further noted that the September 1999 Statement of the 
Case does not include the laws and regulations extant at the 
time previous denials in the 1950s or a discussion of the 
evidence submitted at the time of those decisions and how the 
laws and regulations affect the determination in this case.  
The appellant specifically argues that the effective date of 
her nonservice-connected death pension benefits should be at 
least as early as these prior decisions.  Transcript (Oct. 
2000).  

The regulations provide that the Statement of the Case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain: (a) 
A summary of the evidence in the case relating to the issue 
with which the appellant or representative has expressed 
disagreement; (b) A summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination; and 
(c) The determination of the agency of original jurisdiction 
on each issue and the reasons for each such determination 
with respect to which disagreement has been expressed.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. § 19.29 
(2000).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The appellant has the right to submit 
additional evidence and argument in 
support of her claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should locate copies of any 
July 1999 rating decisions and 
notification letters and associate them 
with the claims folder.  

3.  Thereafter, the RO must review the 
claims file and ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2001) Stegall, 
supra.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an effective 
date prior to July 2, 1990, for a grant 
of nonservice-connected death pension 
benefits.  Specific consideration must be 
given to such matters as whether the RO's 
decisions, referenced above, in the 1950s 
were appealable, whether the appellant 
was given proper notification of her 
right to appeal those decisions; and, 
also, whether any of her statements 
submitted during that period constituted 
an application for review on appeal.  
These matters should be considered based 
on the laws and regulations extant at 
that time.  

5.  If an earlier effective date is 
awarded in this case, the RO should ask 
the appellant whether she would like to 
continue or withdraw her Substantive 
Appeal.  If she no longer intends to 
pursue her appeal, she should submit a 
written, signed statement in accordance 
with 38 C.F.R. § 20.204 (2000).  If any 
benefit sought remains denied for which 
she has not withdrawn her Substantive 
Appeal, she should be provided a 
Supplemental Statement of the Case that 
should contain a summary of all the 
evidence in the case relating to the 
issue on appeal and a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination, and the reasons for 
the RO's determination.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. 
§ 19.29 (2000).  The September 1999 
Statement of the Case does not include 
the laws and regulations extant at the 
time previous denials in July 1950, 
December 1951, January 1952 and July 1953 
or a discussion of the evidence submitted 
at the time of those decisions or a 
discussion of how such laws and 
regulations affect the determination in 
this case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case as provided above.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

